Citation Nr: 0307816	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1984 to April 
1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied the benefit sought on appeal.

The Board notes that by a rating decision dated in March 
2000, service connection was established for left ear hearing 
loss.  A noncompensable disability rating was assigned at 
that time.  By a Board decision dated in February 2003, 
service connection was established for right ear hearing 
loss.  Although at the time of the Board decision, the issue 
of entitlement to an initial compensable evaluation for left 
ear hearing loss was also on appeal, the Board deferred a 
decision on the rating issue pending effectuation of the 
Board's grant of service connection for right ear hearing 
loss since with the grant of service connection, a 
potentially different outcome on the rating issue was 
possible.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The Board's decision was effectuated in February 2003 and a 
noncompensable evaluation was assigned the veteran's 
bilateral hearing loss by the RO.  The Board has determined 
that there is no prejudice to the veteran in this case by 
proceeding to a decision on the merits on the issue of 
whether he is entitled to an initial compensable rating for 
bilateral sensorineural hearing loss as he has been told what 
the requirements are to establish a higher initial 
evaluation, has been provided ample opportunity to present 
evidence meeting those requirements, and has had the 
assistance of VA to develop every possible source of evidence 
or information that might substantiate his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)


FINDINGS OF FACT

1.  The veteran manifests no higher than Level II hearing for 
the right and Level III hearing for the left ear.  

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected bilateral sensorineural hearing loss so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for bilateral sensorineural hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (1998); 38 C.F.R. §§ 4.85, 
4.86 (2002).  

2.  The assignment of a compensable evaluation on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in February 1999 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in March 2000 and February 2003 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a June 2000 statement of 
the case, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a June 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Service medical records have been 
received, as have private medical reports.  In addition, the 
veteran was provided with VA examinations in January 2000 and 
September 2002.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the February 2002 personal hearing, and VA 
examination reports dated in January 2000 and September 2002.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
bilateral hearing loss.  When there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The regulatory criteria of Diagnostic Code 6100 may be 
applied prospectively, but the statutory changes established 
in June 1999 may only be applied from that date forward.  See 
38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000.  As 
stated, the Board is required to apply the law cited above 
that is most favorable to the veteran.  However, the 
differences between the former criteria and the revised 
criteria in this case are relatively inconsequential.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  There were 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  See 38 C.F.R. 
§ 4.85, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  Under these regulations Table VIa was used only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(effective before June 10, 1999).

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2002).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

In this case, the medical evidence does not support a 
compensable evaluation for the veteran's bilateral hearing 
loss under any pertinent criteria.  Applying both the former 
and the revised criteria found in 38 C.F.R. § 4.85 at Table 
VI, the veteran's bilateral hearing loss is noncompensable.  

The veteran's hearing was tested several times during active 
service.  A periodic examination dated in July 1991 revealed 
the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
0
20
2
25
30

An audiological testing report from The Iowa Clinic dated in 
November 1999 showed that the veteran had mild hearing loss 
in the right ear at 6000 and 8000 Hertz and severe left ear 
hearing loss at 4000 Hertz and higher.  

A January 2000 VA examination report included audiological 
testing and revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
25
LEFT
0
10
10
35
90

Puretone threshold averages were 11 decibels for the right 
ear and 36 decibels for the left.  Speech recognition was 100 
percent bilaterally.  This examination report yielded a 
numerical designation of I for each ear (0 to 41 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.  

A September 2002 VA examination report and audiogram revealed 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
20
LEFT
10
5
10
30
90

Puretone threshold averages were 10 decibels for the right 
ear and 34 decibels for the left.  Speech recognition was 84 
percent for the right ear and 80 percent for the left.  This 
examination report yielded a numerical designation of II for 
the right ear (0 to 41 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination).  A numerical designation of III was yielded 
for the left ear (0 to 41 percent average puretone decibel 
hearing loss, with between 76 and 82 percent speech 
discrimination).  Entering the category designations into 
Table VII, a disability percentage evaluation of 0 percent, 
or noncompensable, is for assignment under Diagnostic Code 
6100.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2002) [exceptional patterns 
of hearing impairment].  However, the veteran's hearing loss 
does not meet the criteria under that section.  

The Board has also considered the statements made at the 
veteran's February 2002 personal hearing, explaining why he 
believes that his hearing loss warrants an increased 
evaluation.  The Board has no reason to doubt the veteran's 
statements.  It is clear from the evidence of record that he 
experiences hearing loss; however, the objective medical 
evidence has not shown that his service-connected bilateral 
hearing loss has increased to a level greater than that 
encompassed by a noncompensable rating under the provisions 
of 38 C.F.R. § 4.85 and/or § 4.86.  The veteran's contentions 
alone cannot establish entitlement to a compensable 
evaluation for defective hearing because "disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss under 
both the former and revised criteria.  Thus, the veteran's 
claim for a compensable rating for hearing loss must be 
denied. 

C.  Extraschedular consideration

In the June 2000 statement of the case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected hearing loss.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96 (Aug. 16, 1996)

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his bilateral hearing loss has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized after service 
due to his bilateral hearing loss.  While the veteran has 
asserted that disability causes impairment, such impairment 
is contemplated in the disability rating that has been 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected bilateral 
sensorineural hearing loss does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.




ORDER

Entitlement to an initial compensable rating evaluation for 
bilateral sensorineural hearing loss is denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

